


Exhibit 10.3

 

WAMU EXECUTIVE OFFICER SEVERANCE PLAN

Effective as of April 1, 2008

 

PREAMBLE

 

Washington Mutual, Inc. has established the WaMu Executive Officer Severance
Plan (the “Plan”) with the intention of providing benefits to Eligible
Executives (as defined herein) of the Company (as defined herein) in the event
of termination of their employment by the Company without “Cause.”  This
document sets forth the basic terms that are applicable to all eligible
participants.  The Plan covers a select group of management or highly
compensated employees and is intended to be a top-hat welfare benefit plan
governed by ERISA.

 

SECTION 1.  DEFINITIONS

 

For the purpose of this Plan, the following definitions shall apply unless the
context requires otherwise.  Words used in the masculine gender shall apply to
the feminine, where applicable, and wherever the context of the Plan dictates,
the plural shall be read as the singular and the singular as the plural.  The
words “Section” or “Sections” in this Plan shall refer to a Section or Sections
of this Plan (i.e., and not to a statutory provision) unless specifically stated
otherwise.  Compounds of the word “here” such as “herein” and “hereof” shall be
construed to refer to another provision of this Plan, unless otherwise specified
or required by the context.  It is the intention of the Company that the Plan be
governed the provisions of the Code and ERISA and that all its provisions shall
be construed to that result.

 

In determining the time within which an event or action is to take place for
purposes of the Plan, no fraction of a day shall be considered, and any act, the
performance of which would fall on a Saturday, Sunday, holiday or other
non-business day, may be performed on the next following business day.

 

1.1           Base Pay.  Base Pay means the Eligible Employee’s annual base
salary in the year in which termination occurs.

 

1.2           Cause.  Cause means the termination of the Eligible Executive’s
employment by the Company in connection with any of the following events: 
(i) the Eligible Executive violates the Company’s policies on drug or alcohol
abuse on a recurring basis, (ii) the Eligible Executive has been convicted of
any felony or of a misdemeanor involving moral turpitude (including forgery,
fraud, theft or embezzlement), or the Eligible Executive is convicted or enters
into a pretrial diversion or similar program in connection with the prosecution
for an offense involving fraud, dishonesty, breach of trust or money laundering,
or (iii) the Eligible Executive has engaged in dishonesty, fraud, destruction or
theft of property of the Company, physical attack on another employee, willful
malfeasance or gross negligence in the performance of his or her duties, or
misconduct materially injurious to the Company.

 

1.3           Code.  The Internal Revenue Code of 1986, as amended.

 

--------------------------------------------------------------------------------


 

1.4           Company.  Washington Mutual, Inc. and its majority-owned
subsidiaries and affiliates.

 

1.5           Eligible Executive.  Each employee of the Company who is
(i) classified as either a Level 2 or Level 3 executive, and (ii) not a party to
an individual employment agreement with the Company that provides for any form
of separation payment or severance benefit upon a termination unrelated to a
change of control.

 

1.6           ERISA.  The Employee Retirement Income Security Act of 1974, as
amended.

 

1.7           Participant.  An Eligible Executive who becomes eligible for
benefits under this Plan by satisfying the requirements of Section 2.

 

1.8           Plan.  This WaMu Executive Officer Severance Plan, as amended from
time to time.

 

1.9           Severance Agreement.  A written agreement provided by the Company
by which a Participant releases any claims he or she might have against the
Company in exchange for the benefits set forth in Section 3.1.

 

1.10         Termination Date.  The last active day of employment.  For these
purposes, a Participant will be deemed to have terminated on the last day of
employment at 5:00 p.m. in the Participant’s time zone.

 

SECTION 2.  ELIGIBILITY

 

An Eligible Executive will be eligible for benefits under Section 3 only if his
or her employment is terminated by the Company without Cause.  Benefits shall
not be payable under this Plan in connection with the Eligible Executive’s
termination of employment from the Company for any other reason (including,
without limitation, due to the Eligible Executive’s death, disability or
resignation).  In addition, notwithstanding any other provision of the Plan to
the contrary, an Eligible Executive shall not be entitled to benefits under this
Plan if he or she satisfies the requirements to receive severance benefits under
(a) an individual change in control agreement with the Company or (b) an
employment agreement that provides separation payments or severance benefits
following a change in control.

 

SECTION 3.  BENEFITS

 

3.1           In General.  If an Eligible Executive is eligible for severance
benefits under this Plan pursuant to Section 2, he or she shall be paid a cash
severance benefit equal to one and one-half (1-1/2) multiplied by the sum of
(a) the Eligible Executive’s Base Pay, and (b) the higher of the Eligible
Executive’s unadjusted target bonus for the year in which the termination of
employment occurs or the Eligible Executive’s actual annual bonus for the
immediately-preceding year (the “Severance Payment”).  The Severance Payment
shall be paid in a lump sum

 

--------------------------------------------------------------------------------


 

upon the effectiveness of the Severance Agreement.  State and federal taxes will
be withheld from the payment as required by law.

 

3.2           Offset.  The Severance Payment shall be offset dollar-for-dollar
by any severance payment payable to the Eligible Executive under any other plan,
program or arrangement of the Company.

 

3.3           Severance Agreement.  The Severance Payment shall in all events be
subject to the Eligible Executive entering into and not revoking a Severance
Agreement.

 

SECTION 4.  ADMINISTRATION COMMITTEE

 

4.1           Plan Administrator.  The Plan Administrator shall be the Human
Resources Committee (the “Committee”).  The Administrator may delegate any of
its duties, responsibilities, or authority to one or more person (by name or by
title), committee, or unrelated service provider.  The Plan Administrator has
absolute discretion to make all decisions under this Plan, including making
determinations about eligibility for and the amounts of benefits payable under
this Plan and interpreting all provisions of this plan.  All decisions of the
Plan Administrator are final, binding and conclusive.

 

4.2           Powers of the Administration Committee.  The Committee shall have
the following powers and duties:

 

(a)           To adopt rules of procedure (including distribution procedures)
necessary for the administration of the Plan provided the rules are not
inconsistent with the terms of the Plan;

 

(b)           To direct the administration of the Plan in accordance with the
provisions herein set forth;

 

(c)           To interpret the provisions of the Plan and determine all
questions with respect to rights of Participants under the Plan, including but
not limited to rights of eligibility of a Participant to participate in the
Plan, and the value of a Participant’s benefit.

 

(d)           To interpret and enforce the terms of the Plan and the rules it
adopts;

 

(e)           To review and render decisions with respect to a claim for, (or
denial of a claim for) a benefit under the Plan;

 

(f)            To furnish the Company with information which the Company may
require for tax or other purposes;

 

(g)           To engage the service of counsel (who may, if appropriate, be
counsel for the Company) and agents whom it may deem advisable to assist it with
the performance of its duties;

 

--------------------------------------------------------------------------------


 

(h)           To receive from the Company and from Participants such information
as shall be necessary for the proper administration of the Plan; and

 

(i)            To interpret and construe the terms of the Plan in its
discretion.

 

The Committee shall have no power to add to, subtract from, or modify any of the
terms of the Plan, or to change or add to any benefits provided by the Plan, or
to waive or fail to apply any requirements of eligibility for a benefit under
the Plan provided that the Committee may amend the Plan to comply with changes
in relevant laws, to provide for more efficient administration or other changes
it deems appropriate as long as the changes do not materially increase the
obligation or liabilities of the Company.  Nonetheless, the Committee shall have
absolute discretion in the exercise of its powers in this Plan.  All exercises
of power by the Committee hereunder shall be final, conclusive and binding on
all interested parties, unless found by a court of competent jurisdiction, in a
final judgment that is no longer subject to review or appeal, to be arbitrary
and capricious.

 

SECTION 5.  COMPANY ADMINISTRATIVE PROVISIONS

 

5.1           Amendment or Termination.  The Plan may be amended or terminated
by the Company or the Human Resources Committee (for certain enumerated reasons)
at any time when, in its judgment, such amendment or termination is necessary or
desirable.  No such termination or amendment shall affect the rights of any
individual who is then entitled to receive a Severance Payment at the time of
such amendment or termination.

 

Severance Payments are not intended to be a vested right.  The Committee
reserves the right to interpret the Plan, prescribe, amend and rescind
rules relating to it, determine the terms and provisions of the Severance
Payments and make all other determinations it deems necessary or advisable for
the administration of the Plan.  The determination of the Committee on all
matters regarding the Plan shall be conclusive.

 

5.2           Claim Procedure.

 

(a)           In General.   If a Participant’s claim for benefits is denied, the
Plan Administrator will furnish written notice of denial to the Participant
making the claim (the “Claimant”) within sixty (60) days of the date the claim
is received, unless special circumstances require an extension of time for
processing the claim.  This extension will not exceed sixty (60) days, and the
Claimant must receive written notice stating the grounds for the extension and
the length of the extension within the initial sixty (60) day review period.  If
the Plan Administrator does not provide written notice, the Claimant may deem
the claim denied and seek review according to the appeals procedures set forth
below.

 

(b)           Denial Notice.   The notice of denial to the Claimant shall state:

 

(i).     the specific reasons for the denial;

 

--------------------------------------------------------------------------------


 

(ii).     specific references to pertinent provisions of the Plan upon which the
denial was based;

 

(iii).     a description of any additional material or information needed for
the Claimant to perfect his or her claim and an explanation of why the material
or information is needed; and

 

(iv).     a statement that the Claimant may request a review upon written
application to the Plan Administrator, review pertinent Plan documents, and
submit issues and comments in writing, and that any appeal that the Claimant
wishes to make of the adverse determination must be in writing to the Plan
Administrator within ninety (90) days after the Claimant receives notice of
denial of benefits.

 

The notice of denial of benefits shall identify the name and address of the
Administrator to which the Claimant may forward an appeal.  The notice may state
that failure to appeal the action to the Plan Administrator in writing within
the ninety (90) day period will render the determination final, binding and
conclusive.

 

5.3           Appeal Procedure.  If the Claimant appeals to the Administrator,
the Claimant or his or her authorized representative may submit in writing
whatever issues and comments he or she believes to be pertinent to the appeal. 
The Administrator shall reexamine all facts related to the appeal and make a
final determination about whether the denial of benefits is justified under the
circumstances.  The Administrator shall advise the Claimant in writing of:

 

(a)           its decision on appeal;

 

(b)           The specific reasons for the decision; and

 

(c)           The specific provisions of the Plan upon which the decision is
based.

 

Notice of the Administrator’s decision shall be given within sixty (60) days of
the Claimant’s written request for review, unless additional time is required
due to special circumstances.  In no event shall the Administrator render a
decision on an appeal later than one hundred twenty (120) days after receiving a
request for a review.

 

SECTION 6.  MISCELLANEOUS PROVISIONS

 

6.1           Severance Agreement.  The Severance Agreement will not be valid
unless it is signed and returned after the date of the Eligible Executive’s
termination of employment without Cause and within 21 business days or other
time period prescribed by the Administrator.  The Severance Agreement will be
generally effective for any claims against the Company through the Termination
Date, but will not cover any claims or appeal processes set forth in any ERISA
plans sponsored by the Company.  Failure to sign and return the Severance
Agreement within

 

--------------------------------------------------------------------------------


 

twenty one (21) business days will result in Participant being ineligible for
Severance Payments under the Plan.

 

6.2           Governing Law.  To the extent not preempted by ERISA, the terms of
the Plan shall be governed by, and construed and enforced in accordance with,
the laws of the State of Washington, including all matters of construction,
validity and performance.

 

6.3           Miscellaneous Provisions.

 

(a)           Anti-Alienation.  Severance Payments and benefits under the Plan
shall not be subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance or charge prior to actual receipt thereof by an
Participant; and any attempt to so anticipate, alienate, sell, transfer, assign,
pledge, encumber or charge prior to such receipt shall be void; and the Company
shall not be liable in any manner for, or subject to, the debts, contacts,
liabilities, engagements or torts of any person entitled to any Severance
Payments under the Plan.

 

(b)           Employment at Will.  Nothing contained herein shall confer upon
any Participant the right to be retained in the service of the Company or an
affiliate nor limit the right of the Company or an affiliate to discharge or
otherwise deal with any Participant with regard to the existence of the Plan.

 

(c)           Unfunded.  The Plan shall at all times be entirely unfunded and no
provision shall at any time be made with respect to segregating assets of the
Company or an affiliate for payment of any Severance Payment hereunder.  No
Participant or any other person shall have any interest in any particular assets
of the Company or an affiliate by reason of the right to receive Severance
Payments under the Plan and any such Participant or any other person shall have
only the rights of a general unsecured creditor of the Company or an affiliate
with respect to any rights under the Plan.

 

(d)           Section 409A.  Notwithstanding any provision of this Plan to the
contrary, if, at the time of Participant’s termination of employment with the
Company, he or she is a “specified employee” as defined in Section 409A of the
Code, and one or more of the payments or benefits received or to be received by
a Participant pursuant to this Plan would constitute deferred compensation
subject to Section 409A, no such payment or benefit will be provided under this
Plan until the earlier of (a) the date that is six (6) months following
Participant’s termination of employment with the Company, or (b) the
Participant’s death.  The provisions of this Section 6.3(d) shall only apply to
the extent required to avoid Participant’s incurring any penalty tax or interest
under Section 409A of the Code or any regulations or Treasury guidance
promulgated thereunder.  In addition, if any provision of this Plan would cause
Participant to incur any penalty tax or interest under Section 409A of the Code
or any regulations or Treasury guidance promulgated thereunder, the Company may
reform such provision to maintain to the maximum extent practicable the original
intent of the applicable provision without violating the provisions of
Section 409A of the Code.

 

--------------------------------------------------------------------------------


 

Pursuant to the authority delegated to me by the Human Resources Committee, this
Plan is hereby adopted effective as of the date specified above:

 

 

 

 

 

Daryl D. David

 

Executive Vice President

 

Chief Human Resources Officer

 

Washington Mutual, Inc.

 

--------------------------------------------------------------------------------
